Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,196,872. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example independent claim 1 combined with dependent claim 4 is an obvious variation of independent claim 1 of U.S. Patent No. 11,196,872.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,313,531. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 combined with dependent claim 4 is an obvious variation of independent claim 1 of U.S. Patent No. 10,313,531.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(CN 104345704A) to Zhang et al. discloses wireless intelligent central control system for hotel room and control method thereof which teaches: Claim11. A control method of wireless intelligent center control system for hotel room, the system at least comprises the multifunctional in a unit MCU (1), a flat plate PAD computer (3), a RCU room (2) and is matched RCU server, interactive television set-top box. ISTV STB (4), television and ISTV with a STB (5), interactive television system ISTV (7). PAD with a. b. APP hotel room through process of MCU, RCU a room light, curtain, the air conditioner equal device following the guest clicks APP in b-related option is corresponding to a room light, curtain or air conditioner for APP is a conversion operation is of a corresponding order, then a indication for a guest room network sending to the MCU, and then to RCU, RCU Roger that according to a order of analyzing the operation of a device and operation by MCU of a content, a control interface is b corresponding to this operation is a device give out operation of a content corresponding to a trigger signal, operation of a device Roger that a trigger signal according to the operation of a content; PAD with a. b. APP a hotel guest room television channel switching process is a television a guest click APP is after, APP from the interactive content server is ISTV a television channel list, and listed television channel list a in this., when the customer clicks a specific television channel is time, APP through a room for selecting a television channel to the MCU and then to the STB, (STB channel switching to a select a TELEVISION CHANNEL, television VIDEO interface display through selecting a TELEVISION CHANNEL of the program; with a. B. APP HOTEL GUEST ROOM control process of ORDERING a MOVIE the guest clicking a movie on demand a APP, APP from the interactive content server IS a movie on demand table, and this movie on demand A LISTED IN a, a movie on demand table comprises a plurality of selecting a movie for a NAME, further comprising a brief introduction, relative equal information, after the customer CLICKS one of a film, APP through a room for the selecting a film to the MCU and then, TO THE STB, STB from the television INTERACTION SYSTEM FOR HOTEL ACCORDING TO a in a given a URL of a movie, a STB according to URL obtaining video data, and a video interface to a television, a television start playing a given movie.
--(US 2015/0254726A1) to Cassidy et al. discloses: [0037] Again, assuming the hospitality establishment 102 in this embodiment is a hotel, one service that is made available by the hotel 102 is remote control of in-room entertainment devices and other entertainment features such as free-to-guest (FTG) television channels, video-on-demand (VOD), and personal media streaming and sharing etc. If users so desire, they may download and install on their mobile devices 122 a software application 140 (hereinafter hotel's "app" 140) that allows the users of these devices 122 to, among other functions, remotely operate the STB 112, projector 114 and TV 116 in their assigned guest room by interacting with the user interface (UI) on the mobile device 122 running the hotel's app 140.
--(US2014/0129453A1) to Brazell discloses: personal concierge on mobile computing device which teaches: [0057] FIG. 3 illustrates an example of how personal concierge application 120 can allow a guest of a hotel to control one or more devices in the guest's room. FIG. 3 represents embodiments where the devices being controlled (the television and thermostat) can be controlled directly by personal concierge application 120. As shown, the user has spoken requests to turn on the television and to set the thermostat to 72.degree.. Personal concierge application 120 can receive and process these requests via voice recognition interface 201. In response, personal concierge application 120 can cause signals to be sent by mobile computing device 101 to the television and thermostat.
--(US 2017/0068423A1) to Napolitano et al. discloses intelligent automated assistant in a media environment which teaches:  NOVELTY - The method involves providing the processors and memory at an electronic device. The content is displayed on a display. The user input is determined  corresponding to the input type. Multiple exemplary natural language requests are provided to display the data on the display. A user utterance is received corresponding to the exemplary natural language requests, which causes the digital assistant to perform a respective action. The exemplary natural language requests are displayed on the display through a user interface. The user interface is overlaid on the displayed content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651